6 N.Y.3d 770 (2006)
SUSAN BELL, Also Known as SUSAN SMYTH BELL, Individually and as Executor of ROBERT A. BELL, Also Known as ROBERT BELL, Deceased, Respondent,
v.
NEW YORK CITY TRANSIT AUTHORITY et al., Appellants.
Court of Appeals of the State of New York.
Submitted November 28, 2005.
Decided January 17, 2006.
Motion for leave to appeal dismissed upon the ground that appellants, having stipulated to an increase in damages at Supreme Court, are not parties aggrieved (CPLR 5511; see Plotkin v New York City Health & Hosps. Corp., 88 NY2d 917 [1996]).